Title: To James Madison from Louis-Marie Turreau, 8 January 1806 (Abstract)
From: Turreau de Garambouville, Louis-Marie
To: Madison, James


                    § From Louis-Marie Turreau. 8 January 1806, Washington. In announcing that His Imperial and Royal Majesty has named Félix de Beaujour commissary general of commercial relations for the United States, His Excellency the minister of foreign relations wrote Turreau that he has been unable to give de Beaujour his commission because His Majesty has yet to adopt a protocol for acts of this nature. But as the French have no difficulty recognizing and allowing foreign commercial agents to exercise their functions, and as France has recognized and allowed American commercial agents to do so, Turreau asks the U.S. government to reciprocate this accommodating consideration.
                    Begs JM to kindly solicit from the president the recognition and provisional admission of Félix de Beaujour as commissary general of His Imperial and Royal Majesty for the United States.
                